       Case 6:21-cv-01009-HLT-GEB Document 6 Filed 04/27/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


DYJUAN D. BARNES,                         )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )           Case No. 21-1009-HLT-GEB
                                          )
GERGANA DASKALOVA                         )
aka MS. GI GI,                            )
                                          )
                     Defendant.           )
                                          )

                                         ORDER

       This matter is before the Court on Plaintiff’s Motion to Proceed without

Prepayment of Fees (ECF No. 3) and his Motion for Appointment of Counsel (ECF No.

4). For the reasons outlined below, Plaintiff’s Motion to Proceed without Prepayment of

Fees (ECF No. 3) is GRANTED and his Motion for Appointment of Counsel (ECF No.

4) is DENIED.

I.     Motion to Proceed In Forma Pauperis (ECF No. 3)

       Under 28 U.S.C. § 1915(a), the Court has the discretion1 to authorize the filing of

a civil case “without prepayment of fees or security thereof, by a person who submits an

affidavit that . . . the person is unable to pay such fees or give security thereof.”

“Proceeding in forma pauperis in a civil case ‘is a privilege, not a right—fundamental or

otherwise.’”2 To determine whether a party is eligible to file without prepayment of the


1
  Barnett ex rel. Barnett v. Nw. Sch., No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26,
2000) (citing Cabrera v. Horgas, 173 F.3d 863, at *1 (10th Cir. April 23, 1999)).
2
  Id. (quoting White v. Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)).
       Case 6:21-cv-01009-HLT-GEB Document 6 Filed 04/27/21 Page 2 of 5




fee, the Court commonly reviews the party’s financial affidavit and compares his or her

monthly expenses with the monthly income disclosed therein.3

       Both the Tenth Circuit Court of Appeals and this Court have a liberal policy

toward permitting proceedings in forma pauperis.4 Plaintiff is unemployed, and although

his wife is apparently employed, their household income does not exceed their monthly

expenses. After careful review of Plaintiff’s affidavit of financial resources (ECF No. 3-

1, sealed) and supplemental motion and affidavit (ECF No. 11), the Court finds he is

financially unable to pay the filing fee.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Proceed without

Prepayment of Fees (ECF No. 3) is GRANTED. Although Plaintiff proceeds in forma

pauperis, the clerk of the court is directed to stay service of process pending the District

Court’s review of the Report and Recommendation filed simultaneously herein (ECF No.

7).5




3
  Alexander v. Wichita Hous. Auth., No. 07-1149-JTM, 2007 WL 2316902, at *1 (D. Kan. Aug.
9, 2007) (citing Patillo v. N. Am. Van Lines, Inc., No. 02-2162-JWL-DJW, 2000 WL 1162684, at
*1) (D. Kan. Apr. 15, 2002) and Webb v. Cessna Aircraft, No. 00-2229-JWL-DJW, 2000 WL
1025575, at *1 (D. Kan. July 17, 2000)).
4
  Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR-KGG, 2013 WL 5797609, at *1
(D. Kan. Sept. 30, 2013) (citing, generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir. 1987)).
5
  See Webb v. Vratil, No. 12-2588-EFM-GLR, ECF No. 7 (Sept. 28, 2012) (withholding service
of process pending review under 28 U.S.C. § 1915(e)(2)(B) and Fed. R. Civ. P. 12(h)(3)) (citing
Fuller v. Myers, 123 F. App’x 365, 368 (10th Cir. 2005)).

                                             -2-
       Case 6:21-cv-01009-HLT-GEB Document 6 Filed 04/27/21 Page 3 of 5




II.    Motion for Appointment of Counsel (ECF No. 4)

       Parties who are permitted to proceed in forma pauperis are subject to 28 U.S.C. §

1915(e)(1), which provides discretionary authority for the Court to “request an attorney

to represent any person unable to afford counsel.”6 There is no constitutional right to

counsel in a civil action.7 In its broad discretion, the Court evaluates multiple factors

when deciding whether to request an attorney for an indigent party.8 In Castner v.

Colorado Springs Cablevision,9 the Tenth Circuit identified four factors which are

relevant to the district court’s decision whether to appoint counsel: (1) the plaintiff’s

ability to afford counsel; (2) the plaintiff’s diligence in searching for counsel; (3) the

merits of the plaintiff’s case; and (4) the plaintiff’s capacity to prepare and present the

case without the aid of counsel. Additionally, the law requires a plaintiff to state a viable

claim for relief and the court must have subject matter jurisdiction over that claim.

       Thoughtful and prudent care in appointing representation is necessary so willing

counsel may be located,10 but consideration of the Court’s growing docket, the increase

in pro se filings, and the limited number of attorneys willing to accept appointment is also

paramount.11




6
   28 U.S.C. § 1915(e)(1); Jackson v. Park Place Condominiums Ass'n, Inc., No. 13-2626-CM-
GLR, 2014 WL 494789, at *1 (D. Kan. Feb. 6, 2014).
7
  See Sandle v. Principi, 201 F. App'x 579, 582 (10th Cir. 2006) (citing Castner v. Colo. Springs
Cablevision, 979 F.2d 1417, 1420 (10th Cir. 1992) (Title VII case); Durre v. Dempsey, 869 F.2d
543, 547 (10th Cir. 1989) (civil case)).
8
  Jackson, 2014 WL 494789, at *1.
9
  979 F.2d 1417, 1420-21 (10th Cir. 1992).
10
   Castner, 979 F.2d at 1421.
11
   Jackson, 2014 WL 494789, at *3.

                                              -3-
       Case 6:21-cv-01009-HLT-GEB Document 6 Filed 04/27/21 Page 4 of 5




       After careful consideration, the Court declines to appoint counsel to represent

Plaintiff for the following reasons. Plaintiff satisfies the first prong of the Castner

analysis—his inability to afford counsel—through his financial affidavit provided with

his motion to proceed in forma pauperis, granted above. But it is questionable whether

Plaintiff satisfies the second prong of the analysis—diligence in searching for counsel.

His second motion includes the names and contact information for twelve different law

firms Plaintiff appears to have emailed or called. However, Plaintiff failed to demonstrate

he conferred with any of those attorneys as required by putting forth any further

communication other than a simple outgoing email. Additionally, many of the attorneys

contacted are high-profile personalities located in other states, which supports the well-

reasoned conclusion that Plaintiff did not reasonably under the circumstances satisfy the

requirement to confer with attorneys about his case.12 This Court has an obligation to

counsel who are willing to take appointments not to make indiscriminate appointments on

every occasion that a plaintiff seeks court-ordered counsel.13

       Additionally, the Court has serious concerns regarding its ability to adjudicate

Plaintiff’s claims, as explained in the Report and Recommendation (ECF No. 7) filed

simultaneously with this order. In the Report, the Court recommends this case be

dismissed due to Plaintiff’s failure to state a claim upon which relief may be granted and

this Court’s lack of subject matter jurisdiction over his claims. Under the circumstances,

the motion for appointment of counsel shall be denied.

12
   See Wheeler v. Wichita Police Dept., No. 97-1076-FGT, WL 109694, at 2 (D. Kan. 1997).
(holding that plaintiff must actually make an effort to ascertain whether an attorney will take a
case, mere pretense of contact is not enough)
13
   Id. at 2.

                                               -4-
     Case 6:21-cv-01009-HLT-GEB Document 6 Filed 04/27/21 Page 5 of 5




     IT IS THEREFORE ORDERED that Plaintiff’s Motion for Appointment of

Counsel (ECF No. 4) is DENIED.


     IT IS SO ORDERED.

     Dated at Wichita, Kansas this 27th day of April 2021.


                                       s/ Gwynne E. Birzer
                                       GWYNNE E. BIRZER
                                       United States Magistrate Judge




                                        -5-
